Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
      -  a terminal disclaimer was filed to obviate the non-statutory obvious double patenting over patent # 11,228,988.
Regarding claim 2, Bell et al disclose (US 10,153,645) a communication circuit (fig. 21, 27) and its method comprising: a first transmitter circuit (e.g. TX12); and 
a second transmitter circuit (e.g. TX13) configured to transmit a signal simultaneously with the first transmitter circuit (see fig. 21 at receiver RX11, where RX11 simultaneously receive power from transmitters TX12 and TX13), wherein the second transmitter circuit is configured to be in a transmission halt state when a transmission power of the second transmitter circuit, decreased by a predetermined value, is less than or equal to a threshold (col 52, lines 25-31; col 53, line 30 – col 54, line 15; the power transfer attributes, such as RSSI for measuring power level or signal strength of a transmitter TX, e.g. TX12, sent to the receiver RX has decreased below a predetermined threshold and has become insufficient, disconnect or halt transmission of the transmitter TX12; fig. 27; col 51, lines 1-13; col 35, lines 21-27). 




However, the cited prior art fails to further disclose or suggest wherein the second transmitter circuit comprises a first switch configured to selectively connect the second transmitter circuit to an antenna, and to selectively disconnect the second transmitter circuit from the antenna, and wherein the second transmitter circuit is configured to be in the transmission halt state when the first switch is in an OFF state.
Regarding claim 3, Bell et al disclose (US 10,153,645) a communication circuit (fig. 21, 27) and its method comprising: a first transmitter circuit (e.g. TX12); and 
a second transmitter circuit (e.g. TX13) configured to transmit a signal simultaneously with the first transmitter circuit (see fig. 21 at receiver RX11, where RX11 simultaneously receive power from transmitters TX12 and TX13), wherein the second transmitter circuit is configured to be in a transmission halt state when a transmission power of the second transmitter circuit, decreased by a predetermined value, is less than or equal to a threshold (col 52, lines 25-31; col 53, line 30 – col 54, line 15; the power transfer attributes, such as RSSI for measuring power level or signal strength of a transmitter TX, e.g. TX12, sent to the receiver RX has decreased below a predetermined threshold and has become insufficient, disconnect or halt transmission of the transmitter TX12; fig. 27; col 51, lines 1-13; col 35, lines 21-27). 
However, the cited prior art fails to further disclose or suggest wherein the second transmitter circuit comprises: a power amplifier; and a second switch connected to an input terminal or to an output terminal of the power amplifier, and wherein the second transmitter circuit is configured to be in the transmission halt state when the second switch is in an OFF state.
Regarding claim 4, Bell et al disclose (US 10,153,645) a communication circuit (fig. 21, 27) and its method comprising: a first transmitter circuit (e.g. TX12); and 
a second transmitter circuit (e.g. TX13) configured to transmit a signal simultaneously with the first transmitter circuit (see fig. 21 at receiver RX11, where RX11 simultaneously receive power from transmitters TX12 and TX13), wherein the second transmitter circuit is configured to be in a transmission halt state when a transmission power of the second transmitter circuit, decreased by a predetermined value, is less than or equal to a threshold (col 52, lines 25-31; col 53, line 30 – col 54, line 15; the power transfer attributes, such as RSSI for measuring power level or signal strength of a transmitter TX, e.g. TX12, sent to the receiver RX has decreased below a predetermined threshold and has become insufficient, disconnect or halt transmission of the transmitter TX12; fig. 27; col 51, lines 1-13; col 35, lines 21-27). 
However, the cited prior art fails to further disclose or suggest and wherein the second transmitter circuit comprises a power amplifier, and is configured to be in the transmission halt state when a supply of power to the power amplifier is stopped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANA N LE/Primary Examiner, Art Unit 2648